Citation Nr: 0211036	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1990 to October 
1997.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from a rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, TX in October 
1999.

Service connection is in effect for: generalized anxiety 
disorder, rated as 30 percent disabling; lumbar strain and 
spasms, rated as 20 percent disabling; right knee 
patellofemoral pain syndrome, rated as 10 percent disabling; 
and residuals, fracture, right wrist, rated as 10 percent 
disabling.


FINDINGS OF FACT

1.  All evidence necessary for review of the veteran's claim 
for service-connection for residuals of a left shoulder 
injury has been obtained.

2.  Service records show that the veteran injured his left 
shoulder in a vehicular accident in service in February 1992.

3.  The evidence in service and since reflects that the 
veteran has experienced ongoing left shoulder problems since 
the inservice injury.

4.  The veteran's present left shoulder disability with 
chronic pain and demonstrable instability, diagnosed as 
supraspinatus tendinopathy and subacromial/subdeltoid 
bursitis with rotator interval inflammation, and a suspected 
type II SLAP lesion, has been characterized by physicians as 
a result of his inservice injury.



CONCLUSION OF LAW

Chronic residuals of a left shoulder injury are a result of 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records, and with regard to some particularly 
pertinent records, the veteran has provided duplicate copies 
of those as well.  Post-service treatment records have also 
been obtained.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disabilities.  

With regard to the adequacy of the examinations, the Board 
notes that the examination reports reflect that the examiner 
recorded the past medical history, noted the veteran's 
current complaints, conducted an examination, and offered 
appropriate assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim. The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

The VA has satisfied its obligation to notify and assist the 
veteran in this case. Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Factual Background

Service medical records show that in early February 1992, the 
veteran was injured when his motorcycle hit a pickup truck 
that pulled out of an intersection, striking the truck's tire 
well.  He was initially taken to a private facility and then 
transferred to the military hospital.  

It was recorded that although he had been wearing a helmet 
and experienced no visible head injuries, he had multiple 
contusions elsewhere on his body and a fractured right wrist.  
In addition, it was noted that he was found to have bruises 
over his left clavicle.  

Subsequent clinical records show ongoing left shoulder 
complaints.  On visits in April 1992, since there was 
continued pain, it was suggested that he might have a rotator 
cuff tear and associated tendinitis.  On a visit in June 
1992, it was noted that he had had a motorcycle accident in 
February 1992 and since then, he had had and continued to 
have palpatory pain over the rotator cuff.  Since a rotator 
cuff tear was a possibility, an arthrogram of the left 
shoulder was undertaken which was negative for rotator cuff 
rupture.

The veteran was seen again in July 1992 with continued 
complaints of left shoulder symptoms.  On evaluation it was 
noted that although arthrogram had been negative for a cuff 
injury, when the veteran tried to do things like a bench 
press or butterfly or other maneuvers, he was unable to do 
so.  On examinations there continued to be tenderness in the 
rotator cuff area.  Chronic rotator cuff tendonitis was 
diagnosed and a full treatment regimen was recommended.

When seen in August 1992, the veteran still had left shoulder 
pain and limitation of movements.  X-ray of the left shoulder 
showed no significant radiographic abnormality.

The veteran was seen again in September 1992 with continued 
pain in the left shoulder which had continued since the 
motorcycle accident in February 1992.  The examiner noted 
that certain movements of the left shoulder were painful and 
he also had painful spots on palpation over the whole 
shoulder.  The physician recommended physical therapy to 
endeavor to provide stabilizing movement of the shoulder and 
recommended ultrasound if necessary.  Physical therapy was 
commenced.

In November 1992, the veteran was noted to continue his 
physical therapy (PT) for the left shoulder problems 
sustained at the time of an injury in February 1992.  It was 
noted that the PT has been partly successful in that the 
veteran had recovered some movement flexibility and he wished 
to discontinue the program.

In May 1993, the veteran was again seen for complaints of 
left shoulder looseness and a feeling of "shifting" when he 
was working out with weights.  Although the examiner noted 
the left shoulder had free range of motion, there was 
demonstrated acromioclavicular tenderness.  Diagnosis was 
post-traumatic symptoms of the left shoulder.  

Weighted and unweighted X-rays were taken of the left 
shoulder and acromioclavicular joints which showed no 
fracture or actual dislocation.  The veteran was noted to 
have had persistent pain and a feeling of looseness in the 
left shoulder area.  

On the veteran's separation examination a history of injuries 
including as a result of the accident were noted.

On VA orthopedic examination in December 1998, the veteran 
reported that he had been involved in an accident in service 
at which time he had experienced injuries including to his 
right wrist and left shoulder.  On examination, when reaching 
overhead, the veteran had mild to moderate crepitation on 
movement of the left shoulder with extension from 90-180 
degrees.  On abduction of the left shoulder, he was found to 
exhibit facial grimacing from 90-180 degrees.  X-rays of the 
left shoulder showed no bony abnormality other than a small 
bone island in the humeral neck.

Several clinical reports are in the file from a private 
physician, DRE, M.D., who first saw the veteran on referral 
from another physician, GL, M.D., in October 1999.  The 
veteran reported that he had had left shoulder pain since the 
vehicular accident in early 1992.  The pain had recently 
worsened.  He was having difficulty with his shoulder when 
trying to move heavy objects, such as opening a heavy door.  
He also had pain with overhead activities.  He felt that his 
shoulder was unstable.

On the initial examination, the veteran had equivocal 
impingement signs with no abductor or rotational weakness.  
Apprehension sign was negative.  The examiner found a 1+-2+ 
drawer sign which was not obtained on the opposite side.  It 
was noted that because of the history of inservice trauma and 
the fact that the pain had been present for years and not 
resolved with nonoperative modalities, additional 
investigation including with magnetic resonance imaging (MRI) 
was needed,

Various testing by that and another physician was undertaken 
and reported upon as showing mild tendonopathy in the 
supraspinatus along with subacromial and subdeltoid bursitis.  
The veteran was noted to have superior labrum anterior and 
posterior (SLAP) on MRI scan.  Specifically the MRI report 
noted that while the rotator cuff was intact, there was mild 
diffuse signal alteration without supraspinatus tendon 
fibers, all of which was consistent with mild tendonopathy.  
There was also a small amount of subacromial/subdeltoid 
bursal inflammation associated therewith.  While various 
tendons were normal in appearance, there was mild 
inflammatory change seen in the rotator interval.  A type II 
acromion was shown in one plane. 

There was also a small amount of glenohumeral joint fluid 
denoting an abnormal signal which dissected between the 
anterior superior glenoid labrum and the glenoid articular 
cartilage.  This extended farther inferiorly and posteriorly 
than expected and a type II SLAP tear was suspected.  The MRI 
conclusion was of very mild supraspinatus tendonopathy 
associated with subacromial/subdeltoid bursitis with rotator 
interval inflammation, and a suspected type II SLAP lesion. 

Six weeks of PT was instituted with emphasis on rotator cuff 
and scapular stabilizers.  On subsequent follow-up visits 
into December 1999, SLAP pathology was appreciated although 
not classic.  The veteran complained of left shoulder pain 
without improvement from physical therapy.  The physician 
noted repeated signs of posterior-inferior left shoulder 
instability with multidirectional component.  With the left 
shoulder pain there was instability and it was felt that 
surgical intervention might be beneficial.  Because of work, 
the veteran decided to delay that procedure for some time.  
In the interim, he was to continue his exercises and if the 
left shoulder worsened, he was to return.
 

IV.  Analysis

From the outset, the Board would note that the veteran's 
vehicular accident in February 1992 is well documented, as is 
the nature of injuries experienced at that time.  In fact, 
the veteran already has service connection for another long-
standing residual of that incident involving a right wrist 
fracture.  Furthermore, the traumatic involvement of his left 
shoulder at the time of the February 1992 accident was made 
clear and unequivocal in service records.  It is also noted 
that on numerous occasions thereafter during service, as 
cited above, the veteran complained of ongoing left shoulder 
problems.

Since separation, the veteran's left shoulder complaints have 
continued and are entirely consistent in nature to both 
private and VA examiners and care-givers.  He has had chronic 
pain and some limitation of motion, particularly when 
endeavoring to use the left upper extremity overhead.  There 
are clear-cut clinical signs of left shoulder impairment, 
primarily relating to tendons.  He has definitive instability 
and demonstrated impairments on various tests.  Current 
diagnostic conclusions are that he has supraspinatus 
tendinopathy and subacromial/subdeltoid bursitis with rotator 
interval inflammation, and a suspected type II SLAP lesion.

Parenthetically, it is noted that VA and private treatment 
records are in substantial accord with one another.  The most 
recent private reports collaterally show specific specialized 
testing such as an MRI and X-rays which tend to confirm, and 
more fully identify, the diagnostic nature of the clinical 
findings as they relate to prior evaluations.

Since the evidence supports that the veteran injured his left 
shoulder in service; that he has had continued chronic 
complaints since then; that he now has an identifiable 
disability, confirmed by definitive specialized testing and 
diagnoses; and that all of these current left shoulder 
complaints have been associated by medical experts to that 
inservice traumatic injury, the Board finds that service 
connection for residuals of left shoulder injury is 
reasonably warranted. 



ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

